Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 01/19/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 was filed after the mailing date of the Non-Final Rejection on 10/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11, 13-29, 31-38 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ a configuration indicating a first set of Ultra-Reliable Low-Latency Communication (URLLC) resources for transmission in an unlicensed frequency band and a second set of URLLC resources for transmission in a licensed frequency band; communicating, by the first wireless communication device with the second wireless communication device in the unlicensed frequency band, a first communication signal based on the configuration; and communicating, by the first wireless communication device with the 


Claim  16  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ a configuration indicating a first set of Ultra-Reliable Low-Latency Communication (URLLC) resources for transmission in an unlicensed frequency band and a second set of URLLC resources for transmission in a licensed frequency band; communicate, by the first wireless communication device with the second wireless communication device in the unlicensed frequency band, a first communication signal based on the configuration; and communicate, by the first wireless communication device with the second wireless communication device in the licensed frequency band, a second communication signal based on at least one of a channel status of the unlicensed frequency band or a transmission parameter associated with at least one of the first communication signal or the second communication signal ” and in combination with other limitations recited as specified in claim 16.



.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412